                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ESTATE OF WILLIAM ADAMS
BY PERSONAL REPRESENTATIVE
SALLIE SCHULTZ,

             Plaintiff,                             Case No. 18-cv-11220
-vs-                                                Hon. Matthew F. Leitman

WAYNE COUNTY, et al.,

             Defendants.
                                                                                 /

      ORDER APPROVING WRONGFUL DEATH SETTLEMENT,
  COSTS, FEES, AND AUTHORIZING PERSONAL REPRESENTITVE
  TO SIGN ANY AND ALL NECESSARY SETTLEMENT DOCUMENTS

       This matter having come before the court on Motion of the Plaintiff, and there

being no objections, and the court having reviewed this matter and taking the

testimony of the Personal Representative, and otherwise being fully advised in the

premises:

       IT IS HEREBY ORDERED that the settlement in this case of $350,000.00

is hereby approved as well as the legal costs of $9,202.52 and attorney fees in the

amount of $113,599.16.

       IT IS FURTHER ORDERED and found that Plaintiff’s decedent did not

suffer any appreciable conscious pain and suffering.
      IT IS FUTHER ORDERED that Plaintiff’s Personal Representative shall

have all necessary authority to sign any and all settlement documents.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 9, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 9, 2020, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
